Filed pursuant to Rule 424(b)(1) Dated September 28, 2010 1,162,000 shares of common stock PHOTOAMIGO, INC. This prospectus covers the resale by our 32 selling stockholders of 1,162,000 shares of our common stock.The selling stockholders’ names and share amounts are set forth under “Selling Stockholders and Plan of Distribution” in this prospectus.The shares will be offered by our selling stockholders initially at $.50 per share until such time, if ever, that the shares are quoted on the OTC Bulletin Board and then at prevailing market prices or privately negotiated prices.Only authorized market makers may apply to quote securities on the OTC Bulletin Board.We have not taken any steps to find a market maker to apply for quotation of our securities on the OTC Bulletin Board, but plan to do so in the future.We cannot assure that our shares will ever be quoted on the OTC Bulletin Board.The offering will terminate on the earlier of the date all of the shares are sold or one year from the date hereof.We will not receive any proceeds from the sale of shares offered by the selling stockholders. There is no public market for our common stock and it is not quoted or listed on any exchange. Investing in our common stock involves substantial risks.See “Risk Factors” beginning on page4. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus isSeptember 10, 2010. TABLE OF CONTENTS About this Prospectus i Summary 1 Summary Financial Data 2 Risk Factors 3 Forward-Looking Statements 8 Use of Proceeds 8 Selected Financial Data 9 Management’s Discussion and Analysis of Financial Conditions and Results of Operations 10 Business 14 Management 17 Security Ownership of Executive Officers, Directors andBeneficial Owners of Greater than 5% of Our Common Stock 18 Selling Stockholders and Plan of Distribution 19 Related Party and Other Material Transactions 21 Shares Eligible for Future Sale 22 Experts 23 Legal Matters 23 Where You Can Find More Information 23 Financial Statements F-1 ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus as we have not authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not making an offer to sell these securities in any jurisdiction where such an offer or sale is not permitted. i SUMMARY This summary highlights material information regarding our company and the offering contained in this prospectus.However, you should read the entire prospectus carefully, including the financial information and related notes, before making an investment decision. Business We have provide social networking and photo sharing services to users from the Photoamigo.com website.We are a development stage company, and we have not generated any revenues from our operations since inception.We estimate that we will require $36,000 to conduct our operations for a period of twelve months from the date of effectiveness of this prospectus.We will be required to seek additional funding to meet this requirement, and such funding may not be available on acceptable terms or at all. Our website currently allows users to upload photos, share comments via photo blogs, and print photos through third-party vendors.Our free services allows users to upload up to ten photos per day.We offer apremium servicewhich ispriced at $19.99 per year and allows for unlimited uploading of photos.As of the date of this prospectus, all of our users are using our free service. In addition to our photo sharing services, we offer display advertising on our site through Google Adsense.We do not currently generate any revenue through advertising, and we estimate that we will require a minimum of six months to begin generating revenue from display advertising.In order to generate revenue from advertising, we will need to increase traffic to our website. We were incorporated in April 2008 as a Nevada corporation.Our corporate office is located at 924 Olive Street, Santa Barbara, California 93101, and our telephone number is (805) 965-0699.Our website address is www.photoamigo.com. Information on our website is not a part of this prospectus. The Offering Securities offered by our selling stockholders: 1,162,000 shares of common stock Common stock outstanding prior to and after the offering: 3,012,000 shares of common stock Use of proceeds: We will not receive any proceeds from the sale of the common stock. Description of Selling Stockholders Through this prospectus, we are registering for resale 250,000 shares of common stock which we issued to our President in exchange for assets contributed, 250,000 shares of common stock sold to one investor in April 2008 for $.012 per share and in consideration of services rendered, 500,000 shares of our common stock which we sold to a group of three accredited investors in April 2008 for $.094 per share, 138,000 shares of common stock which we sold to a group of twenty three accredited investors in April 2008 for $.0833 per share, and 24,000 shares of common stock which we sold to a group of four investors in January 2010 for $.0166 per share. The names and share amounts of the selling stockholders are set forth under “Selling Stockholders and Plan of Distribution” in this prospectus.None of the selling stockholders, other than Robert Heckes, are officers, directors or 10% or greater stockholders of our company nor are any affiliated or associated with any broker-dealers. 1 SUMMARY FINANCIAL DATA The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and related notes for the period from inception (April 2, 2008) to January 31, 2010.This financial information for the periods ended January 31, 2010 and 2009 is unaudited.Financial information for the year ended July 31, 2009 is derived from our audited financial statements contained elsewhere herein. Statement of Operations Data Nine Months Ended April 30, 2010 Nine Months Ended April 30, 2009 Period From Inception (April 2, 2008) to April 30, 2010 Year Ended July 31, 2009 Revenue $ Loss from operations $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Net loss per share of common stock $ ) $ ) $ $ ) Balance Sheet Data As of April 30, 2010 As of July 31, 2009 Working capital $ ) $ Total assets $ $ Total liabilities $ $ Stockholders’ equity $ ) $ 2 RISK FACTORS The shares of common stock offered by this prospectus involve a high degree of risk and represent a highly speculative investment.You should not purchase these shares if you cannot afford the loss of your entire investment.In addition to the other information contained in this prospectus, you should carefully consider the following risk factors in evaluating our company, our business prospects and an investment in our shares of common stock. Our auditors believe there is substantial doubt that we can continue as a going concern. In their audit report dated November 17, 2009, our auditors indicated that there was substantial doubt that we could continue as a going concern.If we are unable to generate cash from earnings or from the sale of equity securities, we could be required to reduce our operations. If we are unable to attract users to our website, we will be unable to attain profitability, generate revenue, expand the range of our services or enter new markets. We have not generated any revenue since inception.To begin generating revenues, we must attract users to our websites.We currently offer free photo sharing services in order to attract members to our websites.We cannot guarantee that members that have used our free membership will upgrade to a paid membership.Furthermore, to be able to generate revenues, we will have to retain existing users and attract new ones. If we are not successful in attracting paid members or having members actively participate in our programs, our business and financial results will suffer. The success of our photo sharing and social networking services depends upon our ability to attract paid photo sharing members and social networking users.Our ability to attract paid members and users is dependent upon attracting users to our website.We may not be able to increase the level of free member registrations or to attract paid members.Failure to attract paid members and users would reduce our ability to implement our strategies. Significant photo sharing competition could reduce our revenues. There are several established websites offering photo sharing including, but not limited to, Flickr.com, Fotolog.com and Shutterfly.com.Most users choose only one photo sharing site, and we cannot guarantee that our website will be able to compete with these established sites.If we are unable to attract paid members, our revenue would be reduced. Our inability to obtain capital, use internally generated cash, or use shares of our capital stock or debt to finance future expansion efforts could impair the growth and expansion of our business. Reliance on internally generated cash or debt to finance our operations or complete business expansion efforts could substantially limit our operational and financial flexibility.The extent to which we will be able or willing to use shares of capital stock to consummate expansions will depend on the value of our capital stock from time to time and the willingness of potential investors, sellers or business partners to accept it as full or partial payment.Using shares of capital stock for this purpose also may result in significant dilution to our then existing shareholders.To the extent that we are unable to use capital stock to make future expansions, our ability to grow through expansions may be limited by the extent to which we are able to raise capital for this purpose through debt or equity financings.No assurance can be given that we will be able to obtain the necessary capital to finance a successful expansion program or our other cash needs.If we are unable to obtain additional capital on acceptable terms, we may be required to reduce the scope of any operations.In addition to requiring funding for expansions, we may need additional funds to implement our internal growth and operating strategies or to finance other aspects of our operations.Our failure to (i) obtain additional capital on acceptable terms, (ii) use internally generated cash or debt to complete expansions because it significantly limits our operational or financial flexibility, or (iii)use shares of capital stock to make future expansions may hinder our ability to actively pursue any expansion program we may decide to implement. 3 Our members may infringe intellectual property rights by uploading content.Infringements could result in costly and time-consuming litigation and could limit our ability to operate as planned. As part of a photo sharing community, members have the ability to upload their own digital content.Due to the volume of uploaded content, it is impossible to determine if our members own the intellectual property associated with that content.In addition to intellectual property issues, we cannot control our members from uploading sensitive or offensive material. Changes to fees and the terms of use associated with the use of third-party payment services that our users use to make payments on our website could decrease use of our website and, therefore, our revenue. We are not a credit card merchant and are unable to accept direct payments from our users.Instead, we will depend on our users using third-party payment services such as PayPalTM.In doing so, we are subject to the fees and terms of use of such third-party payment services.From time to time, such third-party payment services may increase the fees that they charge for payment transactions or change the terms of use such that use of the payment service on our websites is less favorable than before.These increased fees and changes in the terms of use may make it harder and more costly for people to use our websites thereby reducing our revenues and decreasing our profitability. We do not currently maintain redundant capabilities and a catastrophic event could be costly and result in significant disruption of our services. Our computer equipment and the telecommunications infrastructure of our third-party network provider are vulnerable to damage from fires, earthquakes, floods, power loss, telecommunications failures, terrorism and similar events.Our servers are also vulnerable to computer viruses, worms, physical and electronic break-ins, sabotage and similar disruptions from unauthorized tampering of our computer systems.We do not currently maintain redundant capabilities and a catastrophic event could result in a significant and extended disruption of our services.Currently, we do not have a disaster recovery plan to address these and other vulnerabilities.As a result, it would be difficult to operate our business in the event of a disaster.Any prolonged disruption of our services due to these, or other events, would severely impact or shut down our business. Our business depends on continued and unimpeded access to the Internet and Internet service providers may be able to block, degrade or charge us or our users additional fees for our offerings. Our users rely on access to the Internet to use our websites.Internet service providers may take measures that could degrade, disrupt or increase the cost of our websites by restricting or prohibiting the use of their lines for our websites, by filtering, blocking, delaying or degrading the packets containing the data associated with our websites, or by charging increased fees to us or our users for use of their lines for our websites.Some of these providers may contractually restrict their customers’ access to our offerings through their terms of service with their customers.These activities are technically feasible and may be permitted by applicable law.In addition, Internet service providers could attempt to charge us each time our users use our websites.Interference with our websites or higher charges for access to our websites, whether paid by us or by our users, could cause us to lose existing users, impair our ability to attract new users, and harm our revenues and growth. 4 Our Chief Executive Officer does not devote his full time to our operations, which could limit our operations and growth. Robert Heckes, our Chief Executive Officer, Treasurer and a director of our company, devotes only 20% of his time to our operations, thereby potentially limiting our operations and growth. Our results of operations and key business metrics may fluctuate, which makes our results difficult to predict and could cause our results to fall short of expectations. Our results of operations and key business metrics may fluctuate as a result of a variety of factors, many of which are outside of our control.As a development company in a rapidly evolving industry, it may be difficult for us and others to accurately predict future performance.If our results of operations or key business metrics fall below the expectations of investors, the trading price of our common stock, if any, could decline.Fluctuations in our results of operations and key business metrics may be due to a number of factors, including: · the number of members accessing our services and the extent of their engagement with our services; · variations in our advertising revenues and our ability to attract members to our social networking services; and · the timing and success of new service introductions by us or our competitors. We believe that our results of operations and key business metrics may vary significantly in the future and that period-to-period comparisons of our results of operations and key business metrics may not be meaningful. You should not rely on the results of one period as an indication of our future performance. In addition, if our results of operations and key business metrics do not meet or exceed the expectations of securities analysts or investors, the price of our common stock could decline substantially. If we are unable to develop new or enhanced features or fail to predict or respond to emerging trends, our revenue and any profitability will suffer. Our future success will depend in part on our ability to modify or enhance our website features to meet users' demands, add features and address technological advancements. If we are unable to predict preferences or industry changes, or if we are unable to modify our website features in a timely manner, we may lose members. New features may be dependent upon our obtaining needed technology or services from third parties, which we may not be able to obtain in a timely manner, upon terms acceptable to us, or at all. We spend significant resources developing and enhancing our features. However, new or enhanced features may have technological problems or may not be accepted by users. If we are unable to successfully develop, acquire or implement new features or enhance our existing features in a timely and cost-effective manner, our revenue and any profitability will suffer. 5 Assertions by a third party that we infringe its intellectual property could result in costly and time-consuming litigation, expensive licenses or the inability to operate as planned. The software and technology industries are characterized by the existence of a large number of patents, copyrights, trademarks and trade secrets and by frequent litigation based on allegations of infringement or other violations of intellectual property rights. As we face increasing competition, the possibility of intellectual property rights claims against us may grow. Our technologies may not be able to withstand third-party claims or rights restricting their use. Companies, organizations or individuals, including our competitors, may hold or obtain patents or other proprietary rights that would prevent, limit or interfere with our ability to provide our services or develop new services and features, which could make it more difficult for us to operate our business. If we are determined to have infringed upon a third party’s intellectual property rights, we may be required to pay substantial damages, stop using technology found to be in violation of a third party’s rights or seek to obtain a license from the holder of the infringed intellectual property right, which license may not be available on reasonable terms, or at all, and may significantly increase our operating expenses or may require us to restrict our business activities in one or more respects. We may also be required to develop alternative non-infringing technology, that could require significant effort and expense or may not be feasible. In the event of a successful claim of infringement against us and our failure or inability to obtain a license to the infringed technology, our business and results of operations could be harmed. If we fail to implement and maintain proper and effective internal controls and disclosure controls and procedures, our ability to produce accurate and timely financial statements and public reports could be impaired, which could adversely affect our operating results, our ability to operate our business and investors’ views of us. We must ensure that we have adequate internal financial and accounting controls and procedures in place so that we can produce accurate financial statements on a timely basis. We will be required to spend considerable effort establishing and maintaining our internal controls, which will be costly and time-consuming and will need to be re-evaluated frequently. We are in the process of documenting, reviewing and, if appropriate, improving our internal controls and procedures in anticipation of being a reporting company and eventually being subject to Section 404 of the Sarbanes-Oxley Act of 2002, which will require annual management assessments of the effectiveness of our internal control over financial reporting.Both we and our independent auditors will be testing our internal controls in anticipation of being subject to these Section 404 requirements and, as part of that documentation and testing, may identify areas for further attention and improvement. We are in the process of developing disclosure controls and procedures designed to ensure that information required to be disclosed by us in our public reports and filings is recorded, processed, summarized and reported within the time periods specified by applicable SEC rules and forms. Implementing any appropriate changes to our internal controls and disclosure controls and procedures may entail substantial costs to modify our existing financial and accounting systems and internal policies, take a significant period of time to complete, and distract our officers, directors and employees from the operation of our business. These changes may not, however, be effective in establishing or maintaining the adequacy of our internal controls or disclosure controls, and any failure to maintain that adequacy, or a consequent inability to produce accurate financial statements or public reports on a timely basis, could materially adversely affect our business. Further, investors’ perceptions that our internal controls or disclosure controls are inadequate or that we are unable to produce accurate financial statements may seriously affect the price of our common stock. 6 Wewill be required to seek additional funding, and such funding may not be available on acceptable terms or at all. We will need to obtain additional funding due to a number of factors beyond our expectations or control, including a shortfall in revenue, increased expenses, increased investment in capital equipment or the acquisition of businesses, services or technologies. Such funding may not be available on acceptable terms or at all. If we are unable to obtain sufficient funding, our business would be harmed. Even if we were able to find outside funding sources, we might be required to issue securities in a transaction that could be highly dilutive to our investors or we may be required to issue securities with greater rights than the securities we have outstanding today. We may also be required to take other actions that could lessen the value of our common stock, including borrowing money on terms that are not favorable to us. If we are unable to generate or raise capital that is sufficient to fund our operations, we may be required to curtail operations, reduce our services, defer or cancel expansion or acquisition plans or cease operations in certain jurisdictions or completely. We believe that our capital requirements for the next twelve months will be approximately $36,000, and we do not currently have these capital resources.After the expense of the offering, we estimate that our cash resources will allow us to operate for three months.In order to operate for the next twelve months, we will need additional capital of approximately $27,000. Because our common stock will be classified as “penny stock,” trading may be limited, and the share price could decline. Because our common stock falls under the definition of “penny stock,” trading in the common stock, if any, will be limited because broker-dealers would be required to provide their customers with disclosure documents prior to allowing them to participate in transactions involving the common stock.These disclosure requirements are burdensome to broker-dealers and may discourage them from allowing their customers to participate in transactions involving the common stock. “Penny stocks” are equity securities with a market price below $5.00 per share other than a security that is registered on a national exchange, included for quotation on the NASDAQ system or whose issuer has net tangible assets of more than $2,000,000 and has been in continuous operation for greater than three years.Issuers who have been in operation for less than three years must have net tangible assets of at least $5,000,000. Rulespromulgated by the Securities and Exchange Commission under Section15(g)of the Exchange Act require broker-dealers engaging in transactions in penny stocks, to first provide to their customers a series of disclosures and documents including: · A standardized risk disclosure document identifying the risks inherent in investment in penny stocks; · All compensation received by the broker-dealer in connection with the transaction; · Current quotation prices and other relevant market data; and · Monthly account statements reflecting the fair market value of the securities. These rulesalso require that a broker-dealer obtain financial and other information from a customer, determine that transactions in penny stocks are suitable for such customer and deliver a written statement to such customer setting forth the basis for this determination. There is no existing market for our common stock and there can be no assurance that a market will develop or that we will be able to obtain a market maker to seek quotation of our securities.If we do not obtain quotation of our securities, the value of our common stock, if any, will be further reduced. There is no public marker for our common stock and there can be no assurance that a public market will develop if this prospectus is declared effective by the SEC.Following effectivness, if obtained, we intend to seek to find a market maker to apply to the OTC Bulletin Board to quote our securities on it.We have taken no steps as yet to locate a broker dealer for this purpose and can give no assurance we will be able to obtain such a broker dealer.Moreover, we can give no assurance that even if we locate such a broker dealer, that the OTC Bulletin Board will approve our securities for quotation on it.The lack of an active market may reduce the value of your shares and impair your ability to sell your shares at the time or price at which you wish to sell them.An inactive market may also impair our ability to raise capital by selling additional shares of our common stock and may impair our ability to use equity-based incentives to recruit and retain employees. 7 Our director and executive officer will continue to exert significant control over our future direction, which could reduce the sale value of our company. The sole Member of our Board of Directors and our executive officer own 70% of our outstanding common stock.Accordingly, this stockholder will be able to control all matters requiring approval of our stockholder, including the election of directors and approval of significant corporate transactions.This concentration of ownership, which could result in a continued concentration of representation on our Board of Directors, may delay, prevent or deter a change in control and could deprive our stockholders of an opportunity to receive a premium for their common stock as part of a sale of our assets. Investors should not anticipate receiving cash dividends on our common stock. We have never declared or paid any cash dividends or distributions on our common stock and intend to retain future earnings, if any, to support our operations and to finance expansion.Therefore, we do not anticipate paying any cash dividends on the common stock in the foreseeable future. There is a reduced probability of a change of control or acquisition of us due to the possible issuance of additional preferred stock.This reduced probability could deprive our investors of the opportunity to otherwise sell our stock in an acquisition of us by others. Our Articles of Incorporation authorize our Board of Directors to issue up to 5,000,000 shares of preferred stock, of which no shares have been issued.Our preferred stock is issuable in one or more series and our Board of Directors has the power to fix the rights, preferences, privileges and restrictions thereof, including dividend rights, dividend rates, conversion rights, voting rights, terms of redemption, liquidation preferences and the number of shares constituting any series or designation of such series, without further vote or action by stockholders.As a result of the existence of this “blank check” preferred stock, potential acquirers of our company may find it more difficult to, or be discouraged from, attempting to effect an acquisition transaction with, or a change of control of, our company, thereby possibly depriving holders of our securities of certain opportunities to sell or otherwise dispose of such securities at above-market prices pursuant to such transactions. Our offering price has been arbitrarily determined and does not necessarily bear any relationship to any standard of value. We have arbitrarily valued our offering price at $.50 per share, and this valuation does not necessarily bear any relationship to the book value, net worth, earnings, or any other factor used to value securities. FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements.We have based these forward-looking statements on our current expectations about future events.These forward-looking statements are subject to risks, uncertainties and assumptions about us which are discussed in the “Risk Factors” sectionabove and throughout this prospectus.In light of these risks, uncertainties and assumptions, any forward-looking events discussed in this prospectus might not occur. USE OF PROCEEDS We will not receive any proceeds from the sale of shares of our common stock being offered by the selling stockholders. 8 SELECTED FINANCIAL DATA Statement of Operations Data Nine Months Ended April 30, 2010 Nine Months Ended April 30, 2009 Period From Inception (April 2, 2008) to April 30, 2010 Year Ended July 31, 2009 Revenue $ Loss from operations $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Net loss per share of common stock $ ) $ ) $ $ ) Balance Sheet Data As of April 30, 2010 As of July 31, 2009 Working capital $ ) $ Total assets $ $ Total liabilities $ $ Stockholders’ equity $ ) $ DETERMINATION OF OFFERING PRICE Our common stock is being offered by the selling shareholders at a price of $0.50 per share, until such time, if ever, as our common stock is listed on the OTC Bulletin Board.The price of the shares was determined arbitrarily.We did not consider factors such as book value, net worth, or recent sales.The offering price of the common stock should not be used as an indication of the values of the securities or an assurance that purchasers will be able to resell the securities for an amount equal to the offering price or an amount in excess thereof. 9 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS This discussion updates our business plan for the balance of 2010.It also analyzes our financial condition at April 30, 2010 and compares it to our financial condition at July 31, 2009.This discussion summarizes the results of our operations for the nine month period ended April 30, 2010 and compares it to the nine month period ended April 30, 2009.This discussion and analysis should be read in conjunction with our audited financial statements for the year ended July 31, 2009, including footnotes, and with the unaudited financial statements for the interim period ended April 30, 2010, including footnotes, both of which are included in this document. Overview of the Business We were incorporated in the State of Nevada on April 2, 2008.Since inception, we have engaged in activities to formulate and implement our business plan. Ability to continue as a “going concern”.The independent registered public accounting firm’s report on our financial statements as of July 31, 2009, includes a “going concern” explanatory paragraph that describes substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to the factors prompting the explanatory paragraph are discussed in the financial statements, including footnotes thereto. Development Stage Company.We are considered to be in the development stage as defined in the accounting standards. We have devoted substantially all of our efforts to business planning and development.Additionally, we have allocated a substantial portion of our time and investment to bringing our product to the market, and to raising capital.We have not yet generated significant revenue from operations. Plan of Operation We provide social networking and photo sharing from our website PhotoAmigo.com.We also maintain the domain names PhotoAmigo.net, fotoamigo.com and fotoamigo.net.These domain names all redirect incoming traffic to our main website, PhotoAmigo.com. We believe that we can generate significant revenue from the services provided by our website.We need to continue development of the features on the website and attract additional subscribers.PhotoAmigo believes that its brand, product offering and future enhancements will continue to attract users and will make it a premier destination for photo sharing.While there are established photo sharing sites on the Internet, we believe that the continued growth of sharing photos and photo blogging will create an opportunity for additional sites. Our strategy is to engage users by offering free photo sharing and social networking services.We believe that by offering a full suite of services for free, we can eventually get users to upgrade their membership for more photo sharing storage space. As shown in the following table, we have slowly increased the total number of members using our free services. July 31, 2009
